NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                    :
Barbara MARTIN,                                     :
                    Plaintiff,                      :
          v.                                        :       Civil No. 18-11931 (RBK/AMD)
COUNTY OF ATLANTIC, et al.,                         :
                   Defendants.                      :       OPINION
                                                    :


KUGLER, United States District Judge:

         Plaintiff Barbara Martin brings this twenty-count suit (Doc. No. 1 (“Compl.”)) against

twelve law enforcement Defendants, alleging, among other things, that they violated her rights

under 42 U.S.C. § 1983 and the New Jersey Civil Rights Act (“NJCRA”) in connection with a

search of her property. Each Defendant moves to dismiss under Federal Rule of Civil Procedure

12(b)(6). (Doc. Nos. 3, 8, 9, 15.) For the reasons below, Defendants’ motions are GRANTED

IN PART.

    I.   BACKGROUND1
         This case stems from authorities’ search for Plaintiff’s Aunt Helen Hugo (“Aunt Helen”),

an elderly, incapacitated woman reported missing from her assisted living facility in July 2016.

After finding Aunt Helen at Plaintiff’s Atlantic County farm property, police arrested Plaintiff,


1
 On this motion to dismiss, the Court accepts as true the well-pleaded facts in the Complaint and
construes them in the light most favorable to Plaintiff. See Phillips v. Cty. of Allegheny, 515
F.3d 224, 231 (3d Cir. 2008). Because the Complaint does not include first names for several
Defendants, this Opinion, like the Complaint, refers to those individuals as “FNU,” for “first
name unknown,” followed by their last name as pled.


                                                1
who now sues those involved at various points in the search, including: (1) Hamilton Township

Police Department members Officer Mark Perna, Lieutenant FNU Ciambrone, Sergeant FNU

Graczyk, Sergeant Michael Schnurr, Officer FNU Blose, Officer Lawrence Murray, and Officer

FNU Kinsey (collectively, “Hamilton Township Defendants”); (2) Hamilton Township Detective

Lawrence Fernan2; (3) Atlantic County Emergency Response Team members Lieutenant FNU

Snyder and Team Leader FNU Bertino (collectively, “Atlantic County Defendants”); (4) Atlantic

County Chief Assistant Prosecutor Mario Formica; and (5) Atlantic County itself.

       The search for Aunt Helen began on July 21, 2016, when she departed from her residence

at the Spring Oak assisted living facility in Ocean County, New Jersey. (Compl. at ¶ 27.) That

day, the Lacy Township police department entered her as a missing person. (Id. at ¶ 37.) On

July 22, 2016, Aunt Helen—who left the facility on her own free will—faxed a letter to Spring

Oak stating that she was of sound mind, on vacation, wished not to be harassed, and that she had

her medicine. (Id. at ¶¶ 27–30.) In actuality, Aunt Helen was vacationing at Plaintiff’s farm

property at 7234 Belmont Avenue in Hamilton Township, New Jersey. (Id. at ¶ 33.)

       Aunt Helen’s letter circulated from Spring Oak to her limited guardian, New Jersey’s

Office of the Public Guardian for Elderly Adults. (Id. at ¶ 31; Doc. Nos. 1-1, 1-2.) On July 27,

2016, an attorney for the Office of the Public Guardian for Elderly Adults, Suzanne Dykes,

applied for an “Order” before Judge Mark K. Sandson, Presiding Judge of the New Jersey

Superior Court, Chancery Division. (Id. at ¶ 24.) That Order, attached to the Complaint,3 states:


2
  A word on terminology. Although the brief in support of Defendant Fernan’s motion to
dismiss lumps him together with the other “Hamilton Township Defendants,” (Doc. No. 8), the
Complaint’s definition of “Hamilton Township Defendants” excludes Fernan. (Compl. at ¶ 49.)
Like the Complaint, the Court does not include Fernan with the “Hamilton Township
Defendants” and refers to him individually.
3
 Thus, the Court may consider the Order in deciding these motions to dismiss. See Pension Ben.
Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“To decide a


                                                2
       1. The Hamilton Township Police will conduct a search of 7234 Belmont
          Avenue, Mays Landing for Helen Hugo.
       2. If Helen Hugo is found at said property, she is to be returned immediately to
          Spring Oaks Assisted Living.
       3. Once Helen Hugo is returned to Spring Oak Assisted Living, the Public
          Guardian may restrict the visits of Barbara and Kenneth Martin until further
          Order of the Court.

(Doc. No. 1-1.) Ms. Dykes prepared the Order that Judge Sandson ultimately signed on her

office’s letterhead, (Compl. at ¶¶ 25, 34), though it also contained a proper case caption and a

stamp from the Superior Court Deputy Clerk indicating the document’s filing date. (Doc. No. 1-

1.) The document’s title of “Order” appears just below the words “Civil Action” in the case

caption, which also notes that Aunt Helen is an “incapacitated person.” (Id.) In issuing the

Order, Judge Sandson considered “papers” that Plaintiff does not attach to the Complaint, (id.),

and heard on the record Ms. Dykes’ telephonic presentation, the contents of which are not

discussed. (Id.; Compl. at ¶ 32.)

       Judge Sandson’s signed Order reached the Hamilton Township Police station, where

Defendant Detective Lawrence Fernan received it. (Id. at ¶¶ 35–36.) After determining that

another police department entered Aunt Helen as missing, Defendant Fernan contacted

Defendant Mario Formica, Chief Assistant Prosecutor with the Atlantic County Prosecutor’s

Office. (Id. at ¶¶ 37–38.) Defendant Formica confirmed to Fernan that Judge Sandson signed

the Order, and after hearing the Order’s contents, Formica told Fernan to “go ahead and search

the property.” (Id. at ¶¶ 39–41.) Fernan, in turn, worked with Defendant FNU Snyder to

assemble a search group, which included the Hamilton Township and the Atlantic County

Defendants. (Id. at ¶¶ 43–49.)




motion to dismiss, courts generally consider only the allegations contained in the complaint,
exhibits attached to the complaint and matters of public record.”).


                                               3
       Thus, the Hamilton Township and the Atlantic County Defendants departed to search

Plaintiff’s property at 7234 Belmont Avenue, which includes a residence and a barn “quite some

distance” from it. (Id. at ¶¶ 16–18, 50.) Upon arrival, officers used a loudspeaker to command

the occupants to exit the residence. (Id. at ¶ 52.) At this time, Plaintiff was not in the residence,

but feeding animals near the barn, where she observed “one or more officers, including

Defendant Mark A. Perna, come towards” her. (Id. at ¶¶ 53–56.) Perna then grabbed Plaintiff

roughly, struck her, and threw her to the ground repeatedly and roughly. (Id. at ¶ 57.) An

unspecified officer, potentially Perna, handcuffed Plaintiff and took her into custody. (Id. at ¶

58.) Eventually, an unspecified Atlantic County Defendant found Aunt Helen in Plaintiff’s

residence and removed her from the property. (Id. at ¶¶ 59–60.)

       Defendant Fernan charged Plaintiff with obstruction of the administration of the law for

not complying with commands to exit the residence, even though she was by the barn and not in

the residence. (Id. at ¶¶ 61, 129.) Fernan then prepared a criminal complaint for Municipal

Judge Switzer, who issued a warrant for Plaintiff’s arrest on July 27, 2016. (Id. at ¶¶ 61–63.)

Plaintiff spent four days in jail before posting bail and claims she suffered physical injuries,

emotional distress, mental anguish, and anxiety from the incident. (Id. at ¶¶ 65–68.) Invoking

this Court’s federal question jurisdiction, Plaintiff sued the Defendants, who now move to

dismiss her Complaint on various grounds. (Id. at ¶ 14.)

 II.   STANDARD OF REVIEW
       To survive a motion to dismiss, a complaint must contain enough factual matter, accepted

as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). To make this determination,

a court conducts a three-part analysis. Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir.

2010). First, the court must “tak[e] note of the elements a plaintiff must plead to state a claim.”


                                                 4
Id. (quoting Iqbal, 556 U.S. at 675). Second, the court identifies allegations that, “because they

are no more than conclusions, are not entitled to the assumption of truth.”             Id. at 131

(quoting Iqbal, 556 U.S. at 680). Finally, a court “assume[s] the[] veracity” of well-pleaded

factual allegations and determines “whether they plausibly give rise to an entitlement for relief.”

Id. (quoting Iqbal, 556 U.S. at 680). This plausibility determination is a “context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679. A complaint cannot survive when a court can only infer that a claim is merely

possible rather than plausible. Id.

III.     DISCUSSION
         Plaintiff asserts twenty claims, mostly under 42 U.S.C. § 1983 and the NJCRA, which

rise and fall together and permit civil actions against persons who, under the color of state law,

violate constitutional rights.   See Gardner v. N.J. State Police, No. 15-cv-8982, 2017 WL

2955348, at *3 (D.N.J. July 11, 2017) (analyzing Section 1983 and NJCRA claims together

because claims are interpreted analogously). Of the twenty claims asserted, only Plaintiff’s two

excessive force claims against Defendant Perna survive the motions to dismiss, as discussed

below.

         A. Hamilton Township and Atlantic County Defendants
         Plaintiff brings the same Section 1983, NJCRA, and state law claims against all Hamilton

Township and Atlantic County Defendants for entering and searching her property. Separately,

Plaintiff brings Section 1983 and NJCRA excessive force claims against Hamilton Township

officer Perna for his actions during the search. The Court addresses the separate claims against

Perna before turning to the claims against all Hamilton Township and Atlantic County

Defendants.




                                                5
               1. Defendant Perna
       In Count VII and XV, Plaintiff alleges that Perna violated her rights under Section 1983

and the NJCRA by using excessive force when he approached her by the barn, grabbed her

roughly, and repeatedly struck her and threw her to the ground in a rough manner. (Compl. at ¶¶

125, 150.) Perna briefly argues that qualified immunity bars these claims. (Doc. No. 8 at 6.)

The Court disagrees.

       Qualified immunity analysis has two steps: determining (1) whether a constitutional right

would be violated on the facts alleged; and (2) whether the right was “clearly established” at the

time of the alleged misconduct. Newland v. Reehorst, 328 F. App’x 788, 791 (3d Cir. 2009)

(citing Saucier v. Katz, 533 U.S. 194, 200–01 (2001)). If the answer at either step is “no,” the

analysis may end there. Pitman v. Ottehberg, No. 10-cv-2538, 2015 WL 6445872, at *6 (D.N.J.

Oct. 23, 2015). The officer seeking to invoke qualified immunity bears the burden of proving its

applicability. See Reedy v. Evanson, 615 F.3d 197, 223 (3d Cir. 2010).

       Perna has not met his burden. To determine whether a defendant used excessive force in

violation of the Fourth Amendment, courts assess the objective reasonableness of a defendant’s

actions by considering a variety of factors. See Santini v. Fuentes, 795 F.3d 410, 417 (3d Cir.

2015) (listing factors to consider). Yet Perna discusses none of them here. Instead, he buries

one off-the-mark argument for why immunity applies among his arguments on different claims

in this case. (Doc. No. 8 at 5–6.) According to Perna, his actions were “objectively and

subjectively reasonable” because “[a]s to the apprehension and taking of [Plaintiff] into police

custody, and charging her with the disorderly persons offense of obstruction of the

administration of the law,” Plaintiff “failed to comply with announced commands of law

enforcement officials during the execution of the Court Order to search the residence in

question.” (Doc. No. 8 at 6.) Indeed, Perna asserts, Judge Switzer “found probable cause to file


                                                6
the specific charge by warrant” against Plaintiff and “to arrest her.” (Id.; see also Doc. No. 14 at

2–3.) 4

          None of this helps Perna, for even if Plaintiff failed to comply with commands to exit the

residence and probable cause existed to arrest her for obstruction, that does not mean that

striking her and throwing her to the ground repeatedly and roughly is therefore reasonable. In

other words, nothing about Perna’s argument actually suggests that that the manner in which he

“apprehended” Plaintiff—grabbing her roughly and repeatedly striking and throwing her to the

ground roughly—was objectively reasonable under the circumstances.              In fact, Plaintiff’s

allegations, taken as true, sufficiently state an excessive force claim. See Ansell v. Ross Twp.,

419 F. App’x 209, 212 (3d Cir. 2011) (noting that for excessive force claims, a plaintiff must

allege that a “seizure” occurred and that it was “unreasonable”).         Because Perna does not

establish his entitlement to qualified immunity, and nothing in the Complaint permits a contrary

conclusion, the Court denies Perna’s motion to dismiss Counts VII and XV. Perna may re-assert

any immunity arguments as this litigation progresses.

                 2. All Hamilton Township and Atlantic County Defendants
          Unlike the separate claim against Perna, Plaintiff’s claims against all Hamilton Township

and Atlantic County Defendants are not plausibly alleged. Plaintiff asserts that the Hamilton

Township and Atlantic County Defendants violated her constitutional rights under Section 1983

and the NJCRA by: (1) illegally entering and searching her property without a search warrant

(Counts I and IX); (2) conducting an illegal protective sweep of places beyond the space

immediately adjoining where police found Aunt Helen (Counts II and X); and (3) illegally

executing a search warrant, assuming Judge Sandson’s Order was a search warrant (Counts III

4
 If Perna does not offer this argument to defend the excessive force claims against him, he
appears to offer no specific argument in defense of these claims and would thus fail to meet his
burden to establish his entitlement to immunity for that reason.


                                                  7
and XI). Plaintiff also alleges that the Hamilton Township and Atlantic County Defendants’

intruded upon her seclusion under state law by entering her property “without permission”

(Count XIX).

       As pled, these claims fail because each is based on the same unsupported contentions:

that Judge Sandson’s Order is neither a search warrant, nor one that meets the Fourth

Amendment’s requirements. “A warrant is a judicial mandate to an officer to conduct a search

or make an arrest, and the officer has a sworn duty to carry out its provisions.” United States v.

Leon, 468 U.S. 897, 921 n.21 (1984). A search warrant is valid if: (1) a neutral and disinterested

magistrate issues it; (2) those seeking the warrant demonstrate probable cause to the magistrate;

and (3) the warrant particularly describes the “things to be seized” and “the place to be

searched.” See Dalia v. United States, 441 U.S. 238, 255 (1979) (citations omitted).

       Here, Plaintiff merely concludes that Judge Sandson’s Order is not a search warrant

without explaining why (Compl. at ¶ 71; Doc. No. 17 at 15), even though it mandated that the

police “will conduct a search of 7234 Belmont Avenue, Mays Landing for Helen Hugo.” (Doc.

No. 1-1 (emphasis added).) Whether or not it actually is, bare conclusions will not do.

       Although not specifically argued, Plaintiff may believe that the document is not a search

warrant because it is titled as an “Order” just below the words “Civil Action” in the caption.

Indeed, the Complaint does refer to the document as a “Civil Action Order.” (Compl. at ¶¶ 34,

71.) If that is Plaintiff’s position—which she should clearly articulate—she fails to explain why

the Order could not authorize a valid search, regardless of its title or form, so long as it otherwise

meets the Fourth Amendment’s requirements. 5 Indeed, Plaintiff alleges no facts to plausibly


5
 See United States v. Bailey, No. 15-cr-6082, 2016 WL 6995067, at *30 (W.D.N.Y. Nov. 29,
2016) (rejecting “contention that suppression is warranted because the court authorization to
obtain the data was reflected in the form of a court order as opposed to a warrant,” as “the form
of the judicial authorization provided is ultimately immaterial” to an application otherwise


                                                  8
suggest that Judge Sandson is not a neutral and disinterested magistrate, lest one who issued the

Order without probable cause. To be sure, Plaintiff does allege that if Judge Sandson’s Order is

a search warrant, it fails the particularity requirement because it does not specify which parts of

the property may be searched. (Compl. at ¶¶ 90–92.) But Plaintiff is mistaken, for “[i]t is

enough if the description is such that the officer with a search warrant can, with reasonable effort

ascertain and identify the place intended.” Steele v. United States, 267 U.S. 498, 503 (1925).

Judge Sandson’s Order, which authorized a search of the “property” and provided a specific

address, meets this standard.

       At this time, the Court does not find that the Order is a valid search warrant or a

document that authorized a valid search, but only that Plaintiff alleges no facts to plausibly

suggest the opposite. Without such averments, the Court cannot conclude that Plaintiff has

plausibly alleged that the Hamilton Township and Atlantic County Defendants unlawfully

entered and searched her property. Because Counts I, II, III, IX, X, XI, and XIX depend on that

showing, they are dismissed, without prejudice.6


“supported by probable cause, issued by a neutral and detached magistrate, and sufficiently
particular”); United States v. Myles, No. 15-cr-172, 2016 WL 1695076, *8 (E.D.N.C.
2016) (declining to suppress when government obtained cell site data through court orders
instead of warrants because “[t]he orders were issued by a neutral, disinterested state superior
court judge, . . . they particularly describe the information to be seized[,]” and the applications
for the orders established probable cause); United States v. Martinez, 982 F. Supp. 2d 421, 431–
32 (E.D. Pa. 2013) (“The Government concedes that the ‘Emergent Order for Investigative
Detention’ is not a search warrant, but argues this formal distinction is immaterial because the
Order was supported by probable cause. I am certainly prepared to evaluate the Order as a
warrant, regardless of how it is titled.”).
6
  The Court notes two other defects in Plaintiff’s “protective sweep” claim. First, the Court does
not see how a “protective sweep” occurred as alleged in Count II, particularly because, as pled,
“one or more officers, including Perna,” encountered Plaintiff by the barn before others found
Aunt Helen in the residence. (Compl. at ¶¶ 56, 59). Second, Plaintiff’s failure to identify which
officers, aside from Perna, engaged in the alleged “protective sweep” by the barn fails to
sufficiently allege each party’s personal involvement in the alleged violation. If Plaintiff decides
to amend, she must specify which Defendants engaged in which allegedly wrongful conduct on


                                                 9
           With no plausible constitutional violations alleged, qualified immunity bars these

claims. See Bennett v. Murphy, 274 F.3d 133, 136 (3d Cir. 2002) (“If the plaintiff fails to make

out a constitutional violation, the qualified immunity inquiry is at an end; the officer is entitled to

immunity.”); see also Thomas v. Indep. Twp., 463 F.3d 285, 291 (3d Cir. 2006) (noting that

“qualified immunity will be upheld on a 12(b)(6) motion only when the immunity is established

on the face of the complaint” (citation omitted)). If Plaintiff seeks to amend, she may expand on

her positions accordingly. But she may not merely rest on her unsupported contention that on a

motion to dismiss, the Court may not determine whether she has adequately alleged that the

Order is not a valid search warrant, or a document that authorized a valid search. (Doc. No. 17 at

13, 15.)

       Finally, although each Defendant invoking immunity for participating in the actual search

focuses on qualified immunity, at least two make a passing reference to absolute immunity—

improperly for the first time in a reply brief parenthetical. (Doc. No. 19 at 2.) Absolute

immunity may protect “[a]ction taken pursuant to a facially valid court order.” Hamilton v.

Leavy, 322 F.3d 776, 782–83 (3d Cir. 2003).            But because the “official seeking absolute

immunity bears the burden” of showing that it is justified, and none of the Defendants clearly or

properly invoke it here, the Court need not analyze it, particularly considering the other

deficiencies that establish qualified immunity as pled. See Russell v. Richardson, 905 F.3d 239,

248 (3d Cir. 2018).




this and all other counts pled as a group. See Vaughn v. Geo Grp., No. 18-cv-10148, 2018 WL
3056066, at *3 (D.N.J. June 20, 2018) (explaining that “conclusory allegations against
[d]efendants as a group,” which “fail to allege the personal involvement” of the defendants are
insufficient to survive a motion to dismiss; when “a number of different defendants are named in
a complaint,” plaintiff must specify “which [d]efendants engaged in what wrongful conduct,” or
else the pleading is an impermissibly vague group pleading (citations omitted)).


                                                  10
       B. Defendant Prosecutor Formica
       Plaintiff also fails to allege plausible claims against Defendant Prosecutor Formica. In

Counts IV, V, XII, and XIII, Plaintiff sues Formica in his individual and official capacities under

Section 1983 and the NJCRA for allegedly “setting in motion” the warrantless entry and search

of Plaintiff’s property, the illegal protective sweep by the barn, and the illegal execution of a

search warrant. In other words, Plaintiff claims that when Formica told Defendant Fernan to go

ahead and search Plaintiff’s property, Formica “set in motion” the purported constitutional

violations alleged in Counts I, II, III and their NJCRA equivalents above. Because Plaintiff’s

claims against Formica depend on her plausibly alleging such violations by the Hamilton

Township and Atlantic County Defendants, and Plaintiff has not, Plaintiff’s claims against

Formica fail as well. Again, this means that qualified immunity shields Formica.7 Counts IV, V,

XII, and XIII are thus dismissed, without prejudice.

       With no federal claims remaining against Formica, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s claim that he negligently advised Fernan to proceed

with the search (Count XVII). See Cagnina v. Lanigani, No. 16-cv-7253, 2017 WL 1157851, at

*5 (D.N.J. Mar. 28, 2017) (declining to exercise supplemental jurisdiction over state law claims

against one defendant when no viable federal claims existed against that defendant even though

the plaintiff pled plausible claims against another defendant (citation omitted)).

       C. Defendant County of Atlantic
       Next, Plaintiff brings three deficient claims against Defendant County of Atlantic. The

first two claims—Counts VI and XIV—are Monell claims under Section 1983 and the NJCRA


7
  Because of this fundamental deficiency, the Court reserves judgment on the arguments of
Formica and Plaintiff on whether Formica’s alleged conduct constitutes administrative or
investigatory conduct, or acts associated with the judicial phases of litigation. (E.g. Doc. No. 17
at 9–11, 16–19.)


                                                 11
claiming that the County of Atlantic had a policy that “resulted in the constitutional violations of

Plaintiff’s rights set forth in Counts I–III” and their NJCRA equivalents. (Compl. at ¶¶ 122,

148.) Plaintiff alleges that the municipal “policy” that caused the constitutional violations in

Counts I through III is Defendant Formica’s legal advice to search the property, to which the

County of Atlantic is bound. (Id. at ¶¶ 117–123.) But because Plaintiff has failed to plausibly

allege violations by Formica and in Counts I–III and their NJCRA counterparts, Plaintiff cannot

allege plausible Monnell claims at this time. See Mulholland v. Gov’t Cty. of Berks, 706 F.3d

227, 238 n.15 (3d Cir. 2013) (“It is well-settled that, if there is no violation in the first place,

there can be no derivative municipal claim.”).

       Plaintiff’s third claim against Defendant County of Atlantic—Count XVIII—alleges that

it is vicariously liable under the New Jersey Tort Claims Act for Defendant Formica’s negligent

advice to Fernan. But like the underlying negligence claim, the Court declines to exercise

supplemental jurisdiction over this claim. See Cagnina, 2017 WL 1157851, at *5.

       D. Defendant Fernan
       Finally, Plaintiff asserts three deficient “malicious prosecution” claims against Defendant

Fernan: one under Section 1983 (Count VIII), one under the NJCRA (Count XVI), and one

common law tort claim (Count XX). All three claims stem from what Plaintiff describes as

Defendant Fernan’s decision to “initiate [a] criminal proceeding” against her by preparing the

criminal complaint on which Judge Switzer relied in issuing the warrant for Plaintiff’s arrest for

not complying with commands to exit the residence. (Compl. at ¶¶ 128, 151, 161.) According to

Plaintiff, Fernan prepared the criminal complaint even though he “was aware that Plaintiff had

first been observed on the property by officers coming from another building, not from the

residence.” (Compl. at ¶¶ 62–63, 128–129, 151, 161.)




                                                 12
       To state a malicious prosecution claim under Section 1983 and the NJCRA, a plaintiff

must plausibly allege that: (1) the defendant initiated a criminal proceeding; (2) the criminal

proceeding ended in her favor; (3) the defendant initiated the proceeding without probable cause;

(4) the defendant acted maliciously or for a purpose other than bringing the plaintiff to justice;

and (5) the plaintiff suffered deprivation of liberty consistent with the concept of seizure as a

consequence of a legal proceeding. See Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007); Lucia

v. Carroll, No. 12-cv-3787, 2014 WL 1767527, at *5 (D.N.J. May 2, 2014) (applying same

analysis for plaintiff’s NJCRA and Section 1983 malicious prosecution claims). These first four

elements also comprise the New Jersey common law tort of malicious prosecution. See Wilson

v. N.J. State Police, No. 04-cv-1523, 2006 WL 2358349, at *9 (D.N.J. Aug. 15, 2006).

       Thus, without regard to any other deficiency that may appear, Plaintiff’s three malicious

prosecution claims all require plausible allegations that, among other things, a criminal

proceeding ended in her favor—a proposition she appears to recognize. (Compl. at ¶ 127.) Yet

Plaintiff alleges no facts to suggest how any proceeding ended and fails to even mention this

element in her opposition brief. (Doc. No. 12 at 10–11.)8 Plaintiff’s claims fail for this reason

alone. Accordingly, Counts VIII, XVI, and XX are dismissed, without prejudice. See McGann

v. Collingswood Police Dep’t, No. 10-cv-3458, 2011 WL 2600725, at *4 n.9 (D.N.J. June 28,

2011) (dismissing malicious prosecution claim because plaintiff failed to plausibly allege facts to

suggest that “any criminal proceeding ended in his favor,” among other deficiencies).
8
  The Court notes that Plaintiff’s opposition to Fernan’s motion to dismiss the malicious
prosecution claims references false arrest. (Doc. No. 12 at 10–11.) But the Complaint contains
no false arrest claims, and Plaintiff cannot amend her Complaint in a brief opposing a motion to
dismiss. See Alfaro v. Client Servs., Inc., No. 11-cv-05463, 2012 WL 1150845, at *1, n.2
(D.N.J. Apr. 5, 2012). The Court is similarly perplexed by the Hamilton Township Defendants’
moving brief, which mentions false arrest and false imprisonment when the Complaint contains
no such claims. (Doc. No. 8 at 2, 5.) If Plaintiff wishes to assert claims other than what she
explicitly pleads, she must clearly and specifically allege them. Clear and specific opposition
arguments should follow in any defense thereof.


                                                13
IV.      CONCLUSION
         For the foregoing reasons, all of Plaintiff’s claims are dismissed, except the two

excessive force claims against Defendant Perna (Counts VII and XV). The Court will grant

Plaintiff leave to amend, if she so desires.    See Fletcher-Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007). If Plaintiff chooses to do so, she must

clearly allege which specific acts are attributable to which specific Defendants. An Order shall

issue.

Dated: 3/4/2019                                            /s/ Robert B. Kugler
                                                           ROBERT B. KUGLER
                                                           United States District Judge




                                               14
